CERTIFICATE OF AMENDMENT OF AGREEMENT AND DECLARATION OF TRUST OF FRANKLIN TEMPLETON GLOBAL TRUST The undersigned Trustees of Franklin Templeton Global Trust, a Delaware statutory trust (the “Trust”), constituting a majority of the Board of Trustees of the Trust (the “Trustees”), do hereby certify that pursuant to the authority granted to the Trustees in Article IX, Section 1 of the Amended and Restated Agreement and Declaration of Trust of the Trust made as of May 21, 2007 (the “Declaration of Trust”), the Declaration of Trust is hereby amended as follows: FIRST. ARTICLE IV, Section 3(a) of the Declaration of Trust is hereby amended by adding the following language at the end thereof: The Trustees shall be subject to the same fiduciary duties to which the directors of a Delaware corporation would be subject if the Trust were a Delaware corporation, the Shareholders were shareholders of such Delaware corporation and the Trustees were directors of such Delaware corporation, and such modified duties shall replace any fiduciary duties to which the Trustees would otherwise be subject. Without limiting the generality of the foregoing, all actions and omissions of the Trustees shall be evaluated under the doctrine commonly referred to as the “business judgment rule,” as defined and developed under Delaware law, to the same extent that the same actions or omissions of directors of a Delaware corporation in an substantially similar circumstance would be evaluated under such doctrine.
